Citation Nr: 1451899	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-32 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left knee degenerative joint disease. 

2.  Entitlement to an initial disability rating in excess of 10 percent for a left knee condition.

3.  Entitlement to an initial disability rating in excess of 10 percent for a right knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1993 with additional National Guard and reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the Veteran's claims for service connection for right and left knee disabilities in September 2013.

As discussed in detail below, the Agency of Original Jurisdiction (AOJ) granted service connection for a left knee condition and a right knee condition in a July 2014 rating decision.  Statements from the Veteran and his representative dated in July 2014 and October 2014 clearly disagree with the initial 10 percent evaluations assigned.  Although these statements constitute a notice of disagreement (NOD) with the evaluations assigned, no statement of the case (SOC) has been issued for these issues.  Because the filing of an NOD initiates appellate review, the appeals of the initial evaluations assigned for a left knee condition and a right knee condition must be remanded for the preparation of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to initial ratings in excess of 10 percent for the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  An October 1989 in-service x-ray showed early degenerative changes in the left knee.  

2.  The Veteran's currently diagnosed left knee degenerative joint disease is the result of a disease or injury in service.


CONCLUSION OF LAW

Left knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

A review of the Veteran's service treatment records shows that an October 1989 left knee x-ray showed early degenerative changes.  Additionally, a March 2012 VA examiner diagnosed the Veteran with early degenerative joint disease of the left knee based on contemporaneous x-ray findings.  As degenerative joint disease (arthritis) is a chronic disease for VA purposes and the Veteran had such findings in service, his current degenerative joint disease is presumed to be related to his military service.  38 C.F.R. §§ 3.303, 3.309(a) (2014).

The Board notes that there is some discrepancy in the Veteran's post-service treatment records as to whether he actually has arthritis of the left knee.  See e.g., VA examination report, March 2014.  However, as there is in-service and post-service evidence of such degenerative changes, the Board finds that the evidence is at least in equipoise as to whether the Veteran has degenerative joint disease of the left knee.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for left knee degenerative joint disease is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for left knee degenerative joint disease is granted.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the July 2014 assignment of initial 10 percent evaluations for the right and left knee disabilities.  Therefore, the issues of entitlement to initial increased ratings for a left knee condition and a right knee condition must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a statement of the case regarding his appeal of the initial 10 percent evaluations assigned for his left knee condition and right knee condition.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claims should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


